OPINION OF THE COURT
PER CURIAM:
Appellant, Gail J. Small, was tried by a judge sitting without a jury in connection with the homicide of Harvey Wilson. Appellant was found guilty of murder of the third degree. Post-verdict motions were denied and appellant was sentenced to a term of imprisonment of one and one-half to eighteen years. This appeal followed.
Appellant’s only argument is that there was insufficient evidence to sustain a conviction of murder of the third degree. We have reviewed the evidence in the instant case and find sufficient evidence to sustain appellant’s conviction of murder of the third degree. See Commonwealth v. Rose, 463 Pa. 264, 344 A.2d 824 (1975).
Judgment of sentence affirmed.